DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 86-91, 95-97, 100, 104, 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (USPGP 20150127818) (ACTIVISION PUBLISHING, INC) in view of Plans et al (USPGP 20150093729) (BioBeats Inc).
Regarding Claim 86,104,105 Bates discloses a method, comprising:
analyzing, with a computing system 110,120, a sensor input or a communication to determine at least one state (mood) contained within the sensor input or the communication (paras. 0034, 0039, 0040);
based on a determined at least one state, autonomously determining, with the computing system, one or more first characteristics of a plurality of characteristics of sound (music mood) associated with the determined at least one state (paras. 0017, 0037, 0038); 
 (paras. 0024, 0074, 0078).  
It would have been obvious to one of ordinary skill in the art to combine the music playback taught by Bates with the music generation taught by Plans since doing so would automatically generate customized music matching the desired state of the user.
Regarding Claim 87, Bates discloses the computing system comprises at least one of a desktop computer, a laptop computer, a tablet, an embedded processing unit, or a cellular phone (para. 0023).
Regarding Claim 88, Bates discloses the communication comprises at least one of an Internet of Things ("IoT") communication, a biometric communication, a voice communication, a textual communication (para. 0047), a photographic communication, or a video communication.
Regarding Claim 89, Plans discloses the sensor input is received from one or more sensors, wherein the one or more sensors comprise one or more GPS sensors, one or more distance sensors, one or more motion sensors, one or more movement sensors, one or more speed sensors, one or more velocity sensors, one or more accelerometer sensors, one or more gyroscope sensors, one or more biometric sensors, one or more health sensors (paras. 0021-0023 - biometric/health sensors), one or more facial recognition sensors, one or more cameras, one or more weather sensors, one or more temperature sensors, one or more ambient light sensors, one or more humidity sensors, one or more touch sensors, one or more movement sensors, one or more rotation sensors, one or more microphones, or one or more audio sensors.
Regarding Claim 90,96 Plans discloses the first music that is generated comprises human-like embellishments, and wherein the human-like embellishments are created from at least one of timing jitter, frequency jitter, or timbre jitter  (paras. 0054-0057 - frequency jitter in heart rate variations).

Regarding Claim 95, Plans discloses the determined at least one state is a current state, and wherein the method comprises:
determining, with the computing system, a desired state;
determining, with the computing system, whether the current state matches the desired state (para. 0115);
based on a determination that the current state does not match the desired state, continuously controlling, with the computing system, the generation of the first music to guide a user from the current state (para. 0115) to the desired state (paras. 0114-0118).
Regarding Claims 97,100, Plans discloses the desired state is a meditative state, and wherein continuously controlling the generation of the first music causes the first music to guide the user from a non-meditative state to the meditative state  (paras. 0031-0033, 0114-0118).





s 98,99,101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Plans as applied to claim 95 above, and further in view of Vergo (USPGP 20070074619).
Regarding Claims 98,99, Bates/Plans (applied in a similar manner as above) discloses all features claimed but does not explicitly teach continuously controlling the generation of the music causes the first music to sync to at least one of a running speed of the user, a heartbeat of the user, a breathing pattern of the user, or a brainwave pattern of the user. However, Vergo teaches a desired second state corresponds to a desired number of steps to take per minute, and wherein continuously controlling playing music that causes the generated music to guide the user to take the desired number of steps per minute (paras 0011-0012, 0047, 0055-0056, 0097). It would have been obvious to one of ordinary skill in the art to modify the combination of Bates/Plans with those of Vergo since doing so would allow users to achieve target level of arousal.
Regarding Claim 101, Bates/Plans does not explicitly teach the desired second state is at least one of a decreasing intensity of a workout or an increasing intensity of a workout, and wherein continuously controlling the generation of the first music causes the first music to guide the user through at least one of the decreasing intensity of the workout or the increasing intensity of the workout. However, Vergo teaches a desired second state corresponds to at least one of a decreasing intensity of a workout or an increasing intensity of a workout, and wherein continuously controlling the generation of the music causes the generated music to guide the user through at least one of the decreasing intensity of a workout or the increasing intensity of a workout (paras 0056-0060, 0134-0137). 



Claim 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates/Plans as applied to claim 86 above, and further in view of Wang et al (USPGP 2015/0356876).

determining, with the computing system, a first position of the determined at least one state relative to the first axis and the second axis;
based on a determination of the first position of the determined at least one state relative to the first axis and relative to the second axis, autonomously generating, with the computing system, the first music having the first subset of characteristics and the second subset of characteristics associated with the first position of the determined at least one state.
However, Wang discloses mapping, with the computing system, a plurality of states to a plurality of positions on a two-dimensional graph, wherein at least one of a first distance of a position from a first axis corresponds to an input mapped to a first subset of characteristics of music, and wherein a second distance of the position from a second axis corresponds to an input controlling a second subset of characteristics of music (Fig. 1A; paras. 0025-0029, 0037-0041, 0049-0050); determining, with the computing system, a state position associated with the determined at least one state and having a first particular distance from the first axis and a second particular distance from the second axis (Fig. 1 A; (Fig. 1A; paras. 0025-0029, 0037-0041, 0049-0050); based on the determination of the state position having the first particular distance from the first axis and a second particular distance from the second axis, autonomously playing, with the computing system, music having the first subset of characteristics and the second subset of characteristics corresponding to the state position associated with the at least .





Allowable Subject Matter
Claims 92-94, 103 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837